Title: From Thomas Jefferson to Joshua Barney, 20 September 1805
From: Jefferson, Thomas
To: Barney, Joshua


                  
                     Sir
                     
                     Monticello Sep. 20. 05.
                  
                  Your favor of the 3d. came duly to hand, with the system of regulations for a navy yard for which accept my thanks. the only way by which they can be rendered useful to the publick is through the Secretary of the navy, to whom therefore I propose to communicate them, altho’ not in your name in compliance with your request. but as I shall not do this until my return to Washington (10. days hence) should it have been your meaning not to communicate them at all to him, you will have time so to advise me. but in that case I must observe that, confined to myself, they will be entirely useless as I am too much unacquainted with the details of the subject to make the proper use of them on my own knolege. Accept my salutations & respects
                  
                     Th: Jefferson
                     
                  
               